Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

 	Claim 12 reciting a “one or more computer-readable memories” appears to be broad enough to cover signals since the broadest reasonable interpretation given to the phrase would be any memory readable by a computer; and the Examiner did not find anything in the specification to indicate that applicant intended the phrase to be defined otherwise.  Accordingly, claim 12 does not recite tangible manufactures, and are non-statutory subject matter.
	As per claims 13-20, these claims are rejected for failing to cure the deficiencies of the above rejected base claim 12. 

 	Claim 12 reciting a “one or more computer-readable tangible storage devices” appears to be broad enough to cover signals since the broadest reasonable interpretation given to the phrase would be any storage device readable by a computer; and the Examiner did not find anything in 
	As per claims 13-20, these claims are rejected for failing to cure the deficiencies of the above rejected base claim 12. 

Allowable Subject Matter
Claims 1-11 are allowed.

Claims 12-20 are rejected under 35 USC 101, but would be allowable if the 35 USC 101 rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, based on the recognized hesitation pattern, calculating a confidence indicator associated with the activity, the confidence indicator specifies a confidence of the user in performing the activity; based on the confidence indicator being lower than a confidence threshold, identifying one or more subject matter experts for the determined topic; and prompting the user to submit a support request to at least one of the identified subject matter experts as substantially recited in each of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koulomzin (US 2014/0280877) teaches a method for identifying content accessed on a computing device by a user and determine that the content is of interest to the user.
Baklanovs (US 2015/0121219) teaches a method for collecting data for interactions of a user and build a pattern of user’s interactions.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Qamrun Nahar/
Primary Examiner, Art Unit 2196